Order entered November 19, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00541-CV

      AAA COOPER TRANSPORTATION AND XTRA LEASE, LLC, Appellants

                                           V.

OLYNTHUS M. DAVIS AND PROPERTY & CASUALTY INSURANCE COMPANY OF
                        HARTFORD, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-10773

                                       ORDER
      Before the Court is appellants’ November 16, 2018 unopposed motion for extension of

time to file reply brief. We GRANT the motion and ORDER the brief be filed no later than

December 17, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE